Appellant, Howard Jay, was convicted of transporting intoxicating liquor and in accordance with the verdict of the jury was sentenced to pay a fine of $50 and be confined in the county jail for 30 days. When arraigned, *Page 426 
appellant made a motion to quash the information, on the ground that the evidence had been obtained in violation of his constitutional rights, which was overruled, exception taken, and the ruling assigned as error.
The undisputed facts are that officers, in executing a search warrant, visited the home of Harry Salyers. Appellant drove in from the highway to the house in a Ford car and stopped by the side of the house. The officers went out, and appellant got out of the car, and broke a half pint of whisky over the rear fender, and was arrested by the officers. In the car was a five-gallon jar, which had contained whisky. Appellant did not testify as a witness. An examination of the record discloses that the evidence for the state supports the allegations of the information; that appellant, by his own acts committed in the presence of the officers, was lawfully arrested in the commission of an offense.
Upon the undisputed facts it is not necessary to determine in this case whether the search warrant in question was properly issued.
Finding no errors of law, the judgment of the lower court is affirmed.
EDWARDS and DAVENPORT, JJ., concur.